Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, of claim 32, the “disk is snapped into one or structures of the flip-top lid” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim 32 is objected to because of the following informalities: “the disk is snapped into one or structures of the flip-top lid”.  Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 38 dependent upon claim 35 been renumbered 42.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18-22, 26, 30, 32, 35-42* is/are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub No. 2014/0144938 (Kakuta et al. hereinafter) in view of US Patent No. 5,093,361 (Dubach hereinafter) (*Note that the second instance of claim 38 is renumbered as claim 42).
In re claim 18, with reference to Figs. 11 and 14-17, Kakuta et al. discloses: A closure cap (10) for a container, the closure cap comprising: a base (15) having, at least, a upper wall (31) with an opening therethrough (through 14), an inner skirt (which has threads 30), and threads on the inner skirt (at 30), and an internal shaft (formed by formations 23c) inwardly depending from the upper wall, the internal shaft terminating at a non-planar end surface (see bottom termination of 23c); a flip-top lid (16) hingedly 

[AltContent: ][AltContent: textbox (Arcuate Surface)][AltContent: textbox (Hinge)][AltContent: ][AltContent: textbox (Mixing Chamber)][AltContent: ]
    PNG
    media_image1.png
    891
    605
    media_image1.png
    Greyscale

Kakuta et al. fails to disclose an outer skirt connected by a planar portion.
However, with reference to Fig. 3, Dubach discloses a closure cap with a hinge wherein an outer skirt (10) is connected by a planar portion (see below).

[AltContent: arrow][AltContent: textbox (Outer Skirt 10)][AltContent: textbox (Planar Portion)][AltContent: arrow]
    PNG
    media_image2.png
    643
    570
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the shape of the base to have included an outer skirt connected by a planar portion(s) for aesthetic purposes and/or to conceal the threaded interface, and as Applicant has not disclosed any criticality for the claimed outer skirt, and further since the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (MPEP 2144.04, IV, B). Please 
In re claim 19, with reference to the Figs. above, Kakuta et al. in view of Dubach disclose the claimed invention including wherein the disk is attached to the base via a snap-fit engagement (See fig. 10 below), but not wherein the mixing chamber has a capacity of about 7 mL to about 11 mL.

[AltContent: textbox (40 “Snap Fit” into 24)][AltContent: arrow]
    PNG
    media_image3.png
    492
    528
    media_image3.png
    Greyscale

However, it would have been obvious to one of ordinary skill in the art at the time of the invention to have designated the volume of the mixing chamber, since it has been held that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the 
In re claim 20, with reference to the Figs. above, Kakuta et al. in view of Dubach disclose the claimed invention including wherein the non-planar end surface terminating the internal shaft opposite the central portion comprises a stepped configuration (due to portions 23c).
In re claim 21, with reference to the Figs. above, Kakuta et al. in view of Dubach disclose the claimed invention including wherein the non-planar end surface terminating the internal shaft opposite the central portion comprises has at least some arcuate surface portions forming one or more depressions (see arcuate edges of 23c defining a side of the depressions in between elements 23c).
In re claim 22, with reference to the Figs. above, Kakuta et al. in view of Dubach disclose the claimed invention except wherein the disk has a diameter of less than about 40mm.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to have designated the diameter of the disk as claimed, since it has been held that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144.04 IV, A).  Note that at paragraph 0057, Applicant has not disclosed any criticality for the claimed limitations.
In re claim 26, with reference to the Figs. above, Kakuta et al. in view of Dubach disclose the claimed invention including wherein the internal shaft supports the disk when the disk is attached thereto (See Fig. 15, disk is indirectly attached to the shaft via the base and is supported by the shaft in Figs. 15 and 17).
In re claim 30, with reference to the Figs. above, Kakuta et al. in view of Dubach disclose the claimed invention including A method of manufacturing a closure cap, the method comprising: forming, a flip-top cap including: a base having, at least, an upper wall with an opening therethrough, an inner skirt, an outer skirt connected by a planar portions, threads and a retaining ring on the inner skirt, and an internal shaft inwardly depending from the upper wall, the internal shaft terminating at a non-planar end surface, and a flip-top lid hingedly connected to the base, the flip-top lid having an interior projection and being movable from a first position where the interior projection blocks the opening to a second position where the interior projection does not obstruct the opening of the base; and securing a disk into the base of the flip-top cap, the disk positioned about the internal shaft; wherein the disk and the base form a mixing chamber defined by the disk, the upper wall, a mixing chamber wall, and the internal shaft, wherein at least one fluid channel is formed between the mixing chamber and the internal shaft via the non-planar end surface of the internal shaft (as in re claim 18 above).
Kakuta et al. in view of Dubach fail to disclose wherein the forming takes place in a mold.
However, it would have been obvious to one of ordinary skill in the art to have used a common process such as molding to produce the closure of Kakuta et al. in view 
In re claim 32, with reference to the Figs. above, Kakuta et al. in view of Dubach disclose the claimed invention including wherein the disk is snapped into [one or] structures of the flip-top lid [cap] (as in re claim 19 above).
In re claim 35, with reference to the Figs. above, Kakuta et al. in view of Dubach disclose the claimed invention including A closure cap comprising: a base having, at least, an upper wall with an opening therethrough, an inner skirt, an outer skirt connected by the upper wall, and threads on the inner skirt, and an internal shaft inwardly depending from the upper wall, the internal shaft terminating at a non-planar end surface; a flip-top lid hingedly connected to the base, the flip-top lid having a projection and being movable between a first position where the projection blocks the opening and a second position where the projection does not obstruct the opening of the base; and a disk attachable to an interior of the base, the disk secured about the internal shaft (as in re claim 18 above), wherein the internal shaft supports the disk when the disk is attached to the base (as in re claim 26 above); a mixing chamber formed via the disk, the upper wall, a mixing chamber wall (40), and the internal shaft; and at least one fluid channel formed between the mixing chamber and a space inside the internal shaft, wherein the at least one fluid channel is formed, in part, by the non-planar end surface of the internal shaft (as in re claim 18 above).
In re claim 36, with reference to the Figs. above, Kakuta et al. in view of Dubach disclose the claimed invention including wherein the non-planar end surface terminating 
In re claim 37, with reference to the Figs. above, Kakuta et al. in view of Dubach disclose the claimed invention including wherein the mixing chamber wall (40) is a flange that extends from the disk.
In re claim 38, with reference to the Figs. above, Kakuta et al. in view of Dubach disclose the claimed invention including wherein the mixing chamber wall is a substantially circular wall depending from the upper wall of the base (wall 40 extends downwards from its connection with the bottom of the upper wall of the base at 35).
In re claim 39, with reference to the Figs. above, Kakuta et al. in view of Dubach disclose the claimed invention including wherein at least a portion of the non-planar end surface (23c) of the internal shaft is spaced apart from the disk to form the at least one fluid channel therebetween (see fig. 11 and 17).
In re claim 40, with reference to the Figs. above, Kakuta et al. in view of Dubach disclose the claimed invention including wherein the base and the disk form a winding fluid flowpath to the opening in the upper wall (see flow arrows in Fig. 17).
In re claim 41, with reference to the Figs. above, Kakuta et al. in view of Dubach disclose the claimed invention including wherein the mixing chamber walls are formed via flanges (40, 45) extending from the disk.
In re claim 42, with reference to the Figs. above, Kakuta et al. in view of Dubach disclose the claimed invention including wherein the disk engages at least a portion of the non-planar end surface of the internal shaft (see Fig. 18).

Allowable Subject Matter
Claims 23, 25, and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T KIRSCH whose telephone number is (571)270-5723. The examiner can normally be reached Mon-Fri, 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John K Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ANDREW T KIRSCH/Primary Examiner, Art Unit 3733